DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "substantially" in claim 1, next to last line, claim 16 & 19, last lines, respectively, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially linear” in claim 1, next to last line, and claims 16 & 19, last lines, respectively, as -- linear --.  

Allowable Subject Matter
Claims 1-6, 8-17, & 19 are allowed.  However, 112 issues need resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 & 16, 
The prior art does not disclose or suggest the claimed “wherein the central portion and at least one end portion are substantially linear” in combination with the remaining claim elements as set forth in claims 1 & 16.  
Regarding claim 19, 
The prior art does not disclose or suggest the claimed “wherein the central portion and the two end portions are substantially linear” in combination with the remaining claim elements as set forth in claim 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Prudhomme-Lacroix (Pub No. US 2013/0146706 A1) & Prud’homme-Lacroix et al. (Pub No. US 2016/0280362 A1) each disclose an aircraft, a fuselage, an aircraft landing gear assembly, two composite skid members, a central portion, two end portions on each skid member, two cross members, the central portions are linear and the end portions are non-linear.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647